Citation Nr: 0410976	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

At a November 2003 hearing before the undersigned Veterans Law 
Judge, the veteran mentioned that he had been diagnosed with 
asthma and treated for hypertension in the 1972 timeframe.  He 
suggested that there were records of this treatment at Akron St. 
Thomas Hospital.  

There are no medical records from Akron St. Thomas Hospital in the 
claims file, and no indication that any effort has been made to 
retrieve any, despite the fact that the veteran had indicated on a 
December 1999 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs (VA), 
that treatment records from 1992 might be available there.  Since 
the veteran has now identified earlier records from St. Thomas 
Hospital which might support his claim, especially with respect to 
his having hypertension to a compensable degree within a 1-year 
presumptive period after military service, it is essential that an 
attempt be made to obtain those records.  38 C.F.R. § 3.309(a) 
(2003).

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims files and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the RO should ensure that 
the new notification requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 Fed. Reg. 45,620-32 (Aug. 
27, 2001), are fully complied with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Among the actions 
taken, the veteran should be told to submit all pertinent evidence 
in his possession.  

2.  The RO should contact the veteran and request that he identify 
the names, addresses, and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claim.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.  Specifically, the RO is 
to attempt to retrieve treatment records from St. Thomas Hospital 
in Akron, Ohio for treatment claimed to have occurred in the early 
1970s. 

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

4.  After undertaking any other development deemed appropriate in 
light of newly received evidence, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought is not granted, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and afforded an opportunity to 
respond before the record is returned to the Board for further 
review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

